          Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       ROBERT C. WILLIAMS,                                   Case No. 1:17-cv-00917-JLT (PC)

12                          Plaintiff,                         ORDER GRANTING DEFENDANTS’
                                                               MOTION FOR SUMMARY JUDGMENT
13             v.
                                                               (Doc. 51)
14       R. CASANOVA, et al.,

15                          Defendants.

16

17            Robert C. Williams, a former civil detainee at Coalinga State Hospital, alleges that four

18   psychiatric technicians at the hospital failed to protect him from an attack by Patient Corey Bell

19   on October 26, 2015, in violation of the Fourteenth Amendment. Before the Court is Defendants’

20   motion for summary judgment. (Doc. 51.) Defendants argue that summary judgment is proper

21   because Plaintiff presents no evidence that they had “information from which they could

22   reasonably infer that … Bell posed a substantial risk of harm to Plaintiff.” (Id. at 2.) Plaintiff filed

23   an opposition to Defendants’ motion (Doc. 56), to which Defendants filed a reply (Doc. 57).1 The

24   parties previously consented to the undersigned’s jurisdiction over all proceedings in this matter

25   pursuant to 28 U.S.C. § 636(c). (Docs. 8, 27.) For the reasons set forth below, the Court grants

26   Defendants’ motion.

27
     1
      Plaintiff filed a “reply” to Defendants’ reply on May 27, 2020. (Doc. 59.) The Local Rules do not authorize the non-
28   moving party to file a response to the moving party’s reply. See Local Rule 230(l). Therefore, the Court does not
     consider Plaintiff’s reply (Doc. 59).
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 2 of 11


 1     I.   LEGAL STANDARD

 2          Summary judgment is appropriate when the moving party “shows that there is no genuine

 3   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 4   Civ. P. 56(a). The moving party “initially bears the burden of proving the absence of a genuine

 5   issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing

 6   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party may accomplish this by

 7   “citing to particular parts of materials in the record, including depositions, documents,

 8   electronically stored information, affidavits or declarations, stipulations …, admissions,

 9   interrogatory answers, or other materials,” or by showing that such materials “do not establish the
10   absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

11   evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears

12   the burden of proof at trial, “the moving party need only prove that there is an absence of

13   evidence to support the non-moving party’s case.” Oracle Corp., 627 F.3d at 387 (citing Celotex,

14   477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).

15          Summary judgment should be entered against a party who fails to make a showing

16   sufficient to establish the existence of an element essential to that party’s case, and on which that

17   party will bear the burden of proof at trial. See Celotex, 477 U.S. at 322. “[A] complete failure of

18   proof concerning an essential element of the nonmoving party’s case necessarily renders all other

19   facts immaterial.” Id. at 322–23. In such a circumstance, summary judgment should be granted,
20   “so long as whatever is before the district court demonstrates that the standard for the entry of

21   summary judgment … is satisfied.” Id. at 323.

22          If the moving party meets its initial responsibility, the burden then shifts to the opposing

23   party to establish that a genuine issue as to any material fact does exist. See Matsushita Elec.

24   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

25   existence of a factual dispute, the opposing party may not rely upon the allegations or denials of

26   his pleadings but is required to tender evidence of specific facts in the form of affidavits or
27   admissible discovery material in support of its contention. See Fed. R. Civ. P. 56(c)(1);

28   Matsushita, 475 U.S. at 586 n.11; Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir.

                                                        2
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 3 of 11


 1   2002) (“A trial court can only consider admissible evidence in ruling on a motion for summary

 2   judgment.”). The opposing party must demonstrate that the fact in contention is material, i.e., that

 3   it might affect the outcome of the suit under governing law, see Anderson v. Liberty Lobby, Inc.,

 4   477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,

 5   630 (9th Cir. 1987), and that the dispute is genuine, i.e., that the evidence is such that a

 6   reasonable jury could return a verdict for the non-moving party, see Anderson, 477 U.S. at 250;

 7   Wool v. Tandem Computs. Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

 8           In attempting to show a factual dispute, the opposing party need not prove a material fact

 9   conclusively in her favor. It is sufficient that “the claimed factual dispute be shown to require a
10   jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W. Elec. Serv., 809

11   F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce the pleadings and to assess the

12   proof in order to see whether there is a genuine need for trial.’” Matsushita, 475 U.S. at 587

13   (citations omitted).

14           “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

15   court draws “all inferences supported by the evidence in favor of the non-moving party.” Walls v.

16   Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). However, the opposing

17   party must still produce a factual predicate from which the inference may be drawn. See Richards

18   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902

19   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than
20   simply show that there is some metaphysical doubt as to the material facts…. Where the record

21   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

22   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

23    II.    EVIDENTIARY MATTERS

24           A. Plaintiff’s Objections

25           Plaintiff makes several evidentiary objections in his opposition to Defendants’ motion.

26   First, he objects to Defendants’ use of his deposition transcript. (Doc. 56 at 33.) Plaintiff argues
27   that the use of the transcript is improper because Defendants attached only selected portions of

28   the transcript to their motion. (See id.)

                                                         3
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 4 of 11


 1          Plaintiff provides no authority, and the Court is unaware of any, that requires a party to

 2   attach the entire transcript of a deposition in order to reference it in a motion. On the contrary, the

 3   Local Rules specifically state that “[d]epositions shall not be filed through CM/ECF,” and only

 4   “[p]ertinent portions of the deposition intended to become part of the official record shall be

 5   submitted as exhibits in support of a motion.” Local Rule 133(j). In addition to attaching the

 6   relevant portions of the deposition to their motion, Defendants lodged a courtesy copy of the

 7   entire transcript with the Court (see Doc. 52), as required by Local Rule 133(j). Thus, the

 8   objection is OVERRULED.

 9          Plaintiff also objects to Defendants’ use of Defendant Chase’s requests for admission, set
10   one. (Doc. 56 at 35.) Plaintiff never responded to the requests for admission, and therefore the

11   matters are deemed admitted pursuant to Federal Rule of Civil Procedure 36(a)(3). Plaintiff

12   contends that during his deposition, he and defense counsel stipulated to allow Plaintiff to

13   withdraw his admissions. (See id.) Defendants counter that “Plaintiff blatantly misrepresents the

14   parties’ discussion at his deposition,” and that defense counsel offered to orally take Plaintiff’s

15   responses to Defendants’ requests for production, not his requests for admission. (Doc. 57 at 5-6.)

16   According to Defendants, counsel withdrew this offer once it became apparent that Plaintiff was

17   not prepared to respond to the production requests at his deposition. (See id.)

18          A review of the deposition transcript reveals that Defendants’ version of the parties’

19   conversation is the correct one. See Pl.’s Dep. 11:4-13-7, 96:14-99:13. Thus, the objection is
20   OVERRULED.

21          Plaintiff also objects to Defendants’ use of two other exhibits. (Doc. 56 at 34.) The Court

22   does not rely on either in ruling on Defendants’ motion. Therefore, the Court does not address

23   Plaintiff’s remaining objections.

24          B. Sham Declaration

25          Plaintiff does not offer any evidence apart from his opposition and operative complaint.

26   (See Doc. 56 at 2.) Because Plaintiff is pro se and attests under penalty of perjury that the
27   contents of his opposition and complaint are true and correct, the Court considers as evidence

28   those parts of the documents that are based on Plaintiff’s personal knowledge. See Jones v.

                                                         4
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 5 of 11


 1   Blanas, 393 F.3d 918, 923 (9th Cir. 2004). For purposes of this summary judgment motion, the

 2   Court construes Plaintiff’s opposition as a declaration.

 3          The Court is not, however, required to give credence to those parts of Plaintiff’s

 4   opposition and complaint that are not based on Plaintiff’s personal knowledge, cf. id., or that are

 5   flatly contradicted by his deposition testimony or video footage of the incident, see Yeager v.

 6   Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012); Scott v. Harris, 550 U.S. 372, 378 (2007). “When

 7   opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

 8   that no reasonable jury could believe it, a court should not adopt that version of the facts for

 9   purposes of ruling on a motion for summary judgment.” Scott, 550 U.S. at 380 (concluding that,
10   when plaintiff’s version of the facts was clearly discredited by video, the court should not have

11   relied on that version of events and should have instead viewed the facts as depicted by the

12   video). Additionally, under the “sham affidavit rule,” “a party cannot create an issue of fact by an

13   affidavit contradicting his prior deposition testimony.” Yeager, 693 F.3d at 1080 (internal

14   quotation marks and citations omitted). “[T]o trigger the sham affidavit rule, the district court

15   must make a factual determination that the contradiction is a sham, and the inconsistency between

16   a party’s deposition testimony and subsequent affidavit must be clear and unambiguous to justify

17   striking the affidavit.” Id. (internal quotation marks and citations omitted).

18          The Court makes such a factual finding: Plaintiff’s opposition, construed as a declaration,

19   is clearly and unambiguously contradicted by Plaintiff’s deposition testimony and video footage
20   of the incident and is, therefore, a sham. For example, in his declaration, Plaintiff states that he

21   “never inter-acted [sic] with Patient Corey Bell on any social … level … before the one … time

22   that transpired on October 26, 2015.” (Doc. 56 at 15.) However, in his deposition, Plaintiff

23   testified that he played dominoes or card games with Bell about once per week. Pl.’s Dep. 39:6-

24   16 (Doc. 51-7, Esquivel Decl. Ex. E). In his declaration, Plaintiff states that Bell was transferred

25   to Unit 9 of Coalinga State Hospital for assaulting two patients (besides himself). (Doc. 56 at 5,

26   7-8.) In his deposition, Plaintiff testified that he is not claiming Bell assaulted more than one
27   patient (besides himself). See Pl.’s Dep. 43:22-45:16. In his declaration, Plaintiff states that Bell

28   is a “notorious Bay Area Crip” and that he is a “notorious … South Blood,” which made the two

                                                         5
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 6 of 11


 1   “known enem[ies].” (Doc. 56 at 15, 16.) In his complaint and deposition, Plaintiff never mentions

 2   his or Bell’s gang affiliation or bases any safety concerns on such affiliation; he instead bases his

 3   concerns on Bell’s allegedly “hostile, dangerous and assaultive” nature. (See, e.g., Doc. 17 at 4.)

 4   In his declaration, Plaintiff states that Patient Tyrone Outlaw asked him to substitute in for a game

 5   of dominoes (which immediately preceded Plaintiff’s fight with Bell) while Outlaw used the

 6   restroom. (Doc. 56 at 19.) In his deposition, Plaintiff testified that Outlaw was playing video

 7   games or watching movies in the “TV room” at this time. Pl.’s Dep. 67:20-24, 68:22-69:5. In his

 8   declaration, Plaintiff states that, after he and Bell began to argue, he “attempted to flee the

 9   dayroom.” (Doc. 56 at 20.) Video footage of the the incident shows Plaintiff walk away from
10   Bell, then walk back towards Bell, three times before Bell punched him; it does not show Plaintiff

11   attempting to flee. Video from Unit 9 Dayroom Camera (“Video”) 0:24-1:14 (Doc. 51-7,

12   Esquivel Decl. Ex. C). In his declaration, Plaintiff states that after Bell punched him, Bell

13   “continue[d] his violent assault, even while the plaintiff pose[d] no immediate threat (on the floor

14   unconscious).” (Doc. 56 at 27.) The video footage shows Bell, after punching Plaintiff and

15   kicking him once, retreat behind a chair, then Plaintiff immediately get up, walk up to Bell, and

16   assume a boxing stance in an apparent effort to resume the fight. Video 1:14-1:36.

17          Because Plaintiff’s declaration is a sham, the Court does not consider those parts of the

18   declaration that are contradicted by Plaintiff’s deposition testimony or video footage of the

19   incident. The Court notes that parties are “not precluded from elaborating upon, explaining or
20   clarifying prior testimony elicited by opposing counsel on deposition” in an affidavit or

21   declaration. Messick v. Horizon Indus. Inc., 62 F.3d 1227, 1231 (9th Cir. 1995) (citation omitted).

22   “[M]inor inconsistencies that result from an honest discrepancy, a mistake, or newly discovered

23   evidence afford no basis for excluding an opposition affidavit.” Id. (citation omitted). But this is

24   not the case here. The discrepancies between Plaintiff’s declaration on the one hand and his

25   deposition and video footage on the other are not minor, and Plaintiff makes no attempt to explain

26   these discrepancies. The Court, therefore, “must regard the differences … as contradictions.”
27   Yeager v. Bowlin, No. 2:08-00102-WBS-JFM, 2010 WL 95242, at *5 (E.D. Cal. 2010); see also

28   Yeager, 693 F.3d at 1081.

                                                         6
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 7 of 11


 1   III.   SUMMARY OF RELEVANT FACTS

 2          For the reasons above, the Court disregards those portions of Plaintiff’s complaint and

 3   declaration that are not based on Plaintiff’s personal knowledge, as well as those portions of the

 4   declaration that are contradicted by Plaintiff’s deposition testimony or video footage of the

 5   incident. With these qualifications, the following facts are uncontested unless otherwise stated:

 6          On October 26, 2015, Plaintiff was civilly detained at Coalinga State Hospital and housed

 7   in Unit 9, a unit that “housed patients who required a higher level of care and staff intervention

 8   for behavioral issues, such as fighting.” Defs.’ Statement of Undisputed Facts (“SUF”) ¶¶ 1, 7

 9   (Doc. 51-2). The four defendants were psychiatric technicians in Unit 9. Id. ¶ 2.
10          Plaintiff played cards or dominoes with Patient Corey Bell approximately once per week.

11   Pl.’s Dep. 39:9-16. According to Defendants, Plaintiff had no safety concerns regarding Bell prior

12   to October 26, 2015. SUF ¶ 4. Plaintiff, though, contends that he expressed safety concerns to his

13   clinician, Dr. Resley, because Bell posed a security threat by virtue of being in Unit 9. Pl.’s Dep.

14   39:23-40:18. Plaintiff never expressed such concerns to the defendants, and the defendants had no

15   knowledge of any such concerns. SUF ¶ 5. Defendants Casanova, Chase, and Montijo had

16   observed Plaintiff and Bell playing cards, dominoes, or boardgames in the dayroom or playing

17   basketball or working out together in the yard. Casanova Decl. ¶ 3 (Doc. 51-3); Chase Decl. ¶ 9

18   (Doc. 51-4); Montijo Decl. ¶ 6 (Doc. 51-5). Defendants also “had no knowledge that Bell was a

19   ‘hostile, dangerous, and assaultive patient.’” SUF ¶ 34.
20          Unit 9 differed from other units at Coalinga State Hospital in a number of respects. For

21   example, police officers were stationed in the unit and regularly patrolled the hallways and

22   common areas. Id. ¶ 9 Surveillance cameras were placed throughout common areas, and live

23   footage from the cameras was displayed on monitors in the nurse’s office. Id. ¶ 10. No specific

24   staff member was assigned to watch the monitors, although staff assigned to the nurse’s office

25   were expected to regularly view the footage. Id. Unit 9 also had nine to fifteen patients at any

26   given time, compared to up to fifty patients in other units of comparable size. Id. ¶ 11.
27          At around 5:00 pm on October 26, 2015, Plaintiff was playing dominoes with Bell and

28   other patients in the dayroom. Id. ¶ 14; see also Pl.’s Opp’n 19 (Doc. 56). Before this, Plaintiff

                                                        7
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 8 of 11


 1   states that he saw Defendants Chase and Montijo watching a movie on a computer in the nurse’s

 2   office, and he heard Defendants Casanova and Obioha playing ping-pong in the recreational

 3   room. Pl.’s Opp’n 17, 19-20. Casanova states that he was in the nurse’s office preparing to serve

 4   the evening meals, Casanova Decl. ¶¶ 4, 15, and Chase states that he was in the “medication

 5   room” as assigned, Chase Decl. ¶¶ 2-3. Montijo states that he was playing ping-pong with a

 6   patient in the “rehabilitation room,” Montijo Decl. ¶ 2, and Obioha states that he was in the

 7   nurse’s office, Obioha Decl. ¶ 2 (Doc. 51-6). Obioha asserts that he does not recall what he was

 8   specifically doing, but he was normally preparing to serve meals or medications at this time. Id.

 9          At the conclusion of the game of dominoes, Bell and Plaintiff began to argue. SUF ¶ 15.
10   At one point, Bell punched Plaintiff, knocking him to the ground, and kicked him once. Id. ¶¶ 18-

11   19; Video 1:15-1:18. Plaintiff immediately got up as Bell retreated. SUF ¶¶ 19-20; Video 1:18-

12   1:26. Plaintiff walked back up to Bell and assumed a boxing stance. SUF ¶¶ 20-21; Video 1:18-

13   1:36. Bell then tackled Plaintiff onto a couch and began to punch Plaintiff. See SUF ¶¶ 21-22;

14   Video 1:37-1:43. The two wrestled and knocked over the couch. SUF ¶ 22; Video 1:44-1:46.

15   Hospital staff, including police officers and Casanova, Chase, and Obioha, came into the dayroom

16   and broke up the fight. SUF ¶¶ 23-25, 27; Obioha Decl. ¶ 6. Approximately 30 seconds elapsed

17   between the start of the fight and initial staff intervention. See Casanova Decl. ¶ 10; Video 1:14-

18   1:50. Montijo arrived after Bell and Williams had already been separated. SUF ¶ 28. Plaintiff

19   states that he suffered a broken nose as a result of the incident. Pl.’s Opp’n 22, 23.
20   IV.    DISCUSSION

21          The operative claims in this matter are for violations of Plaintiff’s constitutional right to

22   be protected from harm by other detainees. (Doc. 18 at 5-7.) The Court disregards the contentions

23   and arguments in Plaintiff’s opposition that are unrelated to these claims.

24          To determine whether a civil detainee’s conditions of confinement satisfy the

25   Constitution, courts look to the substantive due process component of the Fourteenth

26   Amendment. See, e.g., Jones v. Blanas, 393 F.3d 918, 931-32 (9th Cir. 2004); Youngberg v.
27   Romeo, 457 U.S. 307, 314-16 (1982). Civil detainees, like pretrial detainees, “retain greater

28   liberty protections than individuals detained under criminal process” or after criminal conviction.

                                                        8
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 9 of 11


 1   Jones, 393 F.3d at 932 (citations omitted). Moreover, individuals have a fundamental right to

 2   personal security, “[a]nd that right is not extinguished by lawful confinement.” Youngberg, 457

 3   U.S. at 315 (citations omitted). Thus, officials at civil commitment facilities, like prison and jail

 4   officials, have a duty to protect detainees from violence at the hands of other detainees. See

 5   Farmer v. Brennan, 511 U.S. 825, 833 (1994); Youngberg, 457 U.S. at 321; Castro v. Cty. of Los

 6   Angeles, 833 F.3d 1060, 1067 (9th Cir. 2016); Jones, 393 F.3d at 931-32.

 7          To state a Fourteenth Amendment failure-to-protect claim, a plaintiff must show:

 8          (1) The defendant made an intentional decision with respect to the conditions under
            which the plaintiff was confined;
 9          (2) Those conditions put the plaintiff at substantial risk of suffering serious harm;
10          (3) The defendant did not take reasonable available measures to abate that risk,
            even though a reasonable officer in the circumstances would have appreciated the
11          high degree of risk involved—making the consequences of the defendant’s conduct
            obvious; and
12          (4) By not taking such measures, the defendant caused the plaintiff’s injuries.
13   Castro, 833 F.3d at 1071. “With respect to the third element, the defendant’s conduct must be
14   objectively unreasonable, a test that will necessarily turn[] on the facts and circumstances of each
15   particular case.” Id. (internal quotation marks and citations omitted).
16          To establish a failure to protect under the Fourteenth Amendment, as opposed to the
17   Eighth Amendment, a plaintiff need not prove that the defendant was subjectively or actually
18   aware of the level of risk. Id. (citation omitted). The plaintiff need only show that a “reasonable
19   officer in the circumstances would have appreciated the high degree of risk involved and that the
20   officer[’s] failure to take reasonable measures to protect [the plaintiff] caused his injuries.” Id. at
21   1072. At the same time, mere negligence does not violate the Constitution. Id. at 1071 (citations
22   omitted). A plaintiff “who asserts a due process claim for failure to protect [must] prove more
23   than negligence but [something] less than subjective intent—something akin to reckless
24   disregard.” Id.
25          Based on the uncontested facts, Plaintiff does not meet this standard. Though Defendants
26   were aware that Bell had been placed in Unit 9 for assaulting one other patient (as Plaintiff had
27   been), “[n]othing in Bell’s disciplinary or behavioral history indicated that … he had a propensity
28   for assaulting patients.” SUF ¶¶ 35-36. Plaintiff never expressed any safety concerns regarding
                                                         9
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 10 of 11


 1   Bell to the defendants, and the defendants were not aware of any such concerns. SUF ¶ 5. On the

 2   contrary, Defendants saw Plaintiff regularly playing dominoes, cards, boardgames, or basketball

 3   with Bell. Casanova Decl. ¶ 3; Chase Decl. ¶ 9; Montijo Decl. ¶ 6. Plaintiff admits that he played

 4   dominoes or cards with Bell about once per week. Pl.’s Dep. 39:9-16.

 5          Given these facts, there is insufficient evidence that there was a substantial risk that

 6   Plaintiff would suffer serious harm at the hands of Bell while playing dominoes on October 26,

 7   2015. Even if there were such a risk, there is insufficient evidence that a reasonable official under

 8   the circumstances would have appreciated that risk. In other words, the consequences of

 9   Defendants’ conduct were not obvious.
10          The Ninth Circuit case of Castro v. Cty. of Los Angeles provides a useful comparison. The

11   Court of Appeals summarized the facts of that case as follows:

12          The individual defendants knew that Castro, who had been detained only for a
            misdemeanor, was too intoxicated to care for himself; they knew that Gonzalez, a
13          felony arrestee, was enraged and combative; they knew or should have known that
            the jail’s policies forbade placing the two together in the same cell in those
14          circumstances; and they knew or should have known that other options for placing
15          them in separate cells existed…. Solomon failed to respond to Castro’s banging on
            the window in the door of the cell. Jail video of the hallway showed Castro
16          pounding on his cell door for a full minute, while Solomon remained unresponsive,
            seated at a desk nearby. Solomon failed to respond fast enough to Gonzalez’
17          inappropriate touching of Castro.
18   Castro, 833 F.3d at 1073.

19          In the present case, there is no evidence that Plaintiff was especially vulnerable vis-à-vis
20   Bell. (Each patient had been placed in Unit 9 for assaulting one other patient.) Aside from the one

21   assault for which Bell was placed in Unit 9, there is no evidence that Defendants knew Bell was

22   especially combative in general or with Plaintiff in particular. (With respect to Plaintiff in

23   particular, there is significant evidence to the contrary). There is no evidence that Defendants

24   violated hospital policy or that officials failed to regularly monitor video footage of the dayroom.

25   There is no evidence that Plaintiff attempted to alert Defendants or leave the dayroom once he

26   and Bell began to argue or fight. (On the contrary, video shows that Plaintiff resumed fighting
27   with Bell after Bell retreated.) There is no evidence that Defendants failed to immediately

28   respond once a problem became apparent.

                                                        10
       Case 1:17-cv-00917-JLT Document 60 Filed 06/08/20 Page 11 of 11


 1          The Court need not consider whether the defendants acted negligently because negligence

 2   or “mere lack of due care by a state official does not deprive an individual” of his rights under the

 3   Constitution. Castro, 833 F.3d at 1071 (internal quotation marks and citations omitted). Based on

 4   the uncontested facts, it is clear that Defendants’ conduct was not “more egregious than mere

 5   negligence.” Castro, 833 F.3d at 1071 n.4; cf. Lemire v. California Dep’t of Corr. & Rehab., 726

 6   F.3d 1062, 1076 (9th Cir. 2013) (“triable issue of fact as to whether the withdrawal of all floor

 7   staff … for up to three and a half hours created an objectively substantial risk of harm to the

 8   unsupervised inmates”). To establish a violation of the Fourteenth Amendment, Plaintiff must

 9   show that (1) the defendants’ actions placed him at substantial risk of serious harm and (2) a
10   reasonable official in the defendants’ circumstances would have appreciated that risk. There is

11   simply inadequate evidence to make that showing.

12          Defendants also argue that they are entitled to qualified immunity. (Doc. 51-1 at 10-12.)

13   Because the Court finds that Plaintiff’s constitutional rights were not violated, the Court does not

14   address the matter of qualified immunity or whether Plaintiff’s rights were clearly established.

15    V.    CONCLUSION AND ORDER

16          Based on the foregoing, summary judgment is appropriate. Accordingly, the Court

17   ORDERS:

18          1. Defendants’ motion for summary judgment (Doc. 51) is GRANTED; and,

19          2. The Clerk of the Court is DIRECTED to enter judgment and to close this case.
20
     IT IS SO ORDERED.
21

22      Dated:     June 7, 2020                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                       11
